 FORCUM-LANNON ASSOCIATES, INC.547Forcum-Lannom Associates, Inc. and InternationalUnion of Operating Engineers, Local 16-16B,Petitioner and Laborers International Union ofNorth America, Local 676, Petitioner and Car-penters Union No. 978, affiliated with the Inter-national Brotherhood of Carpenters and Joinersof America, Petitioner. Cases 17-RC-8868, 17-RC-8869, and 17-RC-8870March 18, 1980DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered challenges and objec-tions to the elections held October 11, 1979,1 andthe Hearing Officer's report recommending disposi-tion of same. The Board has reviewed the recordin light of the exceptions and briefs, and herebyadopts the Hearing Officer's findings and recom-mendations,2as modified below.3As noted above, the tallies of ballots reveals that17 ballots were challenged during the election in-volving Carpenters Union No. 978, affiliated withthe International Brotherhood of Carpenters andJoiners of America. These challenges included achallenge by the Employer to the ballot cast byemployee William C. Hall. In her Report and Rec-ommendations on Objections and Challenges, theHearing Officer, finding that Hall was employed asa laborer in the laborers' unit, overruled the chal-lenge to Hall's ballot. Hall testified that he was em-ployed as a "project safety person." The Petition-The tallies of ballots show the following results:Case 17-RC-8868There were approximately 5 eligible voters and 4 ballots werecast. All ballots were challenged and are therefore determinativeof the outcome of the electionCase 17-RC-8869There were approximately 15 eligible voters and 16 ballots werecast. All ballots were challenged and are therefore determinativeof the outcome of the electionCase 17--RC--8870There were approximately 23 eligible voters and 17 ballots werecast. All ballots were challenged and are therefore determinativeof the outcome of the election.The Regional Director for Region 17 directed that a hearing be heldtoresolve the issues raised by the challenges and the objections2 The Employer and the Petitioner have excepted to various credibilityfindings of the Hearing Officer It is the established policy of the Boardnot to overrule a hearing officer's credibility resolutions unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect. The Coca-Cola Bottling Company of Memphis, 132NLRB 481. 483 (1961); Stretch-Tex Co. 110 NLRB 1359. 1361 (1957)We find no sufficient basis for disturbing the credibility resolutions in thiscase3 The Hearing Officer's findings and recommendations being adoptedby the Board are as modified by the Erratum issued by the Hearing Offi-cer on December 21. 1979248 NLRB No. 67ers and the Employer filed timely exceptions to theHearing Officer's report in which both parties ex-cepted to the recommendation that the challenge toHall's ballot should be overruled. Inasmuch as theparties agree, and the record supports, that Halldoes not share a substantial community of interestwith the unit employees, we shall sustain the chal-lenge to the ballot of William C. Hall.In her report, the Hearing Officer found that theEmployer, through its agent Mack Parham, had onone occasion interrogated employee William Hallby questioning Hall as to the union sympathies ofother employees and that this conduct had a ten-dency to affect or interfere with employee actionsat the polls. However, in light of the above findingthat Hall is not a unit employee, we are unable toconclude that this single interrogation of a nonunitemployee, without more, impacted on the freechoice of the unit members. This objection willtherefore be overruled.4DIRECTIONIt is hereby directed that the Regional Directorfor Region 17 shall, pursuant to the Rules and Reg-ulations of the Board, open and count the follow-ing ballots:Case 17-RC-8868C. L. MatthewsM. M. MooreW. D. DudleyCase 17-RC-8869J. B. HouchensK. P. WalkerB. L. DevoreC. CLevengerA. E. RaylesR. L. HuffardL. B. PenningtonR. HicksS. MooreB. P. CappsCase 17-RC-8870S. KramerD. T. WindersC. W. ArnoldL. D. EverettC. HendrixJ. BurkheadJ. D. PierottiD. T. FeakesE. R. AndersonK. McGuireJ. CoburnV. FunderburkN. BookerF. RoscoeB. R. JenningsR. CanadaH. Griffin4 irst Data Resources, Inc., 241 NLRB No 114 (1979) 548 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER DIRECTED that the Regional Di-rector for Region 17 shall prepare and issue a re-vised tally of ballots to be served on the parties,and issue the appropriate certifications.